Citation Nr: 1616538	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-13 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected chondromalacia patella of the left knee, status post anterior cruciate ligament repair.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

3.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active service from June 1998 to June 2003. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the Veteran's claims was subsequently transferred to the RO in St. Petersburg, Florida.  In May 2014, the Board remanded the case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the May 2014 remand, the Board requested that the AOJ ask the Veteran to provide the names and addresses of any and all health care providers who have provided treatment for depression, a right shoulder disorder, and his service-connected left knee disability; obtain any relevant, outstanding VA medical records; and schedule him for VA examinations for his right shoulder disorder and service-connected left knee disability.  

The record reflects that the Veteran has moved without notifying VA of his new mailing address.  Not only has the Board's prior remand been returned, but so has the AOJ's development letters of May 2014 and October 2014.  

While the Board appreciates the AOJ's efforts in locating the Veteran, to ensure due process, the AOJ should make one final attempt to determine his current mailing address, to include sending a letter to the second address listed on the July 2014 CLEAR report and the address provided by his bank in December 2014, and carry out the actions requested in the prior remand.

A March 2015 Compensation and Pension examination inquiry note shows that the requested examinations were cancelled because the Veteran failed to report.  It also shows that the Veteran's address on file with the Veterans Benefits Administration differed from that of the Veterans Health Administration and a request was made to verify his address for accuracy before mailing the examination notification letter.  The record is unclear what verification was done.  However, the Board observes that the address on file with the Veterans Benefits Administration belongs to that of another Veteran with a similar last name.  Thus, if the examination notification letter was sent to that address, then the Veteran would not have received it.  If the AOJ is successful in determining the Veteran's current mailing address, then the AOJ should again attempt to schedule him for the examinations.

Lastly, while the April 2015 supplemental statement of the case has not yet been returned, it was sent to the same address used in the October 2014 development letter that has been returned.  Thus, once the Veteran's current mailing address is determined, the supplemental statement of the case should be resent.

Accordingly, the case is REMANDED for the following actions:

1.  Make one final attempt to determine the Veteran's current mailing address, to include sending a letter to the second most recent address on the July 2014 CLEAR report and the address provided by his bank in December 2014.

2.  If the Veteran's current mailing address is determined, then resend the April 2015 supplemental statement of the case.

3.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for depression, a right shoulder disorder, and his service-connected left knee disability. After acquiring this information and obtaining any necessary authorization, attempt to obtain and associate these records with the claims file.  A specific request should be made for medical records from the private physician who treated him for depression from 2007 to 2008.  Also obtain any relevant, outstanding VA medical records.

4.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his right shoulder disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The examiner should note that the Veteran's service treatment records document a complaint of right shoulder spasm in July 1998, which was assessed as a right trapezoid strain.  He also reported shoulder pain in May 2003.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current right shoulder disorder that is related to his military service, to include any symptomatology therein.

In rendering the opinion, the examiner should not resort to mere speculation.  He or she should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service or a service-connected disability as opposed to its being the result of some other factor or factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important that each disability be viewed in relation to its history, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected left knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records, post-service medical records, and statements. 

The examiner should report all signs and symptoms necessary for evaluation the Veteran's left knee disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important that each disability be viewed in relation to its history, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

